

117 HR 4195 IH: Community and Senior Center Support Act
U.S. House of Representatives
2021-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4195IN THE HOUSE OF REPRESENTATIVESJune 28, 2021Mr. Cicilline (for himself and Ms. Malliotakis) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Consolidated Farm and Rural Development Act to encourage the construction of senior centers and community centers.1.Short titleThis Act may be cited as the Community and Senior Center Support Act.2.Waiver of rural area requirement for provision of assistance for multipurpose senior centers and for community centers providing health, community, social, recreation, or cultural services, under essential community facilities programs(a)In generalSection 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)) is amended by adding at the end the following:(27)Waiver of rural area requirement for provision of assistance for multipurpose senior centers and for community centers providing health, community, social, recreation, or cultural services, under essential community facilities programs(A)In generalThe Secretary may provide assistance under the essential community facilities programs authorized under this subsection, for a multipurpose senior center (as defined in section 102(36) of the Older Americans Act of 1965) or for an essential community facility providing health, community, social, recreation, or cultural services, without regard to whether the center or facility is in a rural area, and shall consult with the Secretary of Housing and Urban Development in providing any such assistance for a center or facility that is not so located.(B)No effect on other assistanceThe provision of assistance under subparagraph (A) shall not affect eligibility for, or the amount or type of, assistance to be provided under any other Federal program..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2021.